--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

Amendment to Credit Agreement,
Note Modification and Forbearance Agreement
 
This agreement is dated as of January 15, 2010 (the "Effective Date"), by and
between United Western Bancorp, Inc. (the "Borrower") and JPMorgan Chase Bank,
N.A. (together with its successors and assigns the "Bank").  The provisions of
this agreement are effective as of the Effective Date on the date that the
Borrower has satisfied all the conditions precedent in Section 7 of this
agreement.


WHEREAS, the Borrower executed and delivered to the Bank that certain Line of
Credit Note (with principal reduction) dated as of September 30, 2009, in the
original principal amount of Twenty-Five Million and 00/100 Dollars
($25,000,000.00) (the "Note"), as evidence of an extension of credit from the
Bank to the Borrower, which Note has at all times been, and is now, continuously
and without interruption outstanding in favor of the Bank;


WHEREAS, the Note matured December 31, 2009, and, as of the Effective Date, the
principal amount outstanding under the Note is Twenty Million and 00/100 Dollars
($20,000,000.00);


WHEREAS, the Note is subject to that certain Credit Agreement dated as of June
29, 2007, as amended by that certain Amendment to Credit Agreement dated as of
June 30, 2008, that certain Amendment to Credit Agreement dated as of June 29,
2009, that certain Amendment to Credit Agreement dated as of September 30, 2009,
and that certain Amendment and Forbearance Agreement dated as of December 14,
2009 (the "Credit Agreement"); and,


WHEREAS, pursuant to that certain Amendment and Forbearance Agreement dated as
of December 14, 2009 (the "Original Forbearance Agreement") and subject to the
terms and conditions therein, the Bank agreed that during the period commencing
on November 30, 2009 until December 31, 2009 (the "Original Forbearance
Period"), it will forbear from declaring the Note to be immediately due and
payable as a result of the execution of the Memoranda of Understanding (as
defined in the Original Forbearance Agreement) and the Events of Default
resulting from the execution of the Memoranda of Understanding (the "Existing
Defaults"), as further described in the Original Forbearance Agreement;


WHEREAS, the Borrower has requested and the Bank has agreed to: (a) extend the
Original Forbearance Period, (b) modify the Note as set forth in this agreement
and (c) amend the Credit Agreement as set forth in this agreement (collectively,
the "Request");


NOW THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:


1.  
DEFINED TERMS. Unless otherwise defined in this agreement, capitalized terms
used in this agreement shall have the same meanings as in the Note or the Credit
Agreement, as applicable.



2.  
FORBEARANCE AGREEMENT. The Borrower agrees and acknowledges that: (a) the
Original Forbearance Period expired December 31, 2009, (b) the Note matured on
December 31, 2009, and the Liabilities outstanding under the Note are now due
and payable, (c) the Existing Defaults have occurred, are continuing under the
Related Documents and have not been waived by the Bank and (d) the Bank has no
obligation to make any Advances under the Note.  The Borrower has requested that
the Bank: (x) extend the time to repay the outstanding amount of the Note until
June 30, 2010 and (y) continue to forbear from exercising its remedies under the
Credit Agreement resulting from the Existing Defaults until June 30, 2010, at
which time the Borrower will pay the entire amount of principal and accrued
interest outstanding under the Note.



The Bank agrees to (a) extend the time for repayment of the Note until June 30,
2010, (b) continue to forbear from declaring the outstanding amount of the Note
to be immediately due and payable as a result of the Existing Defaults but only
during the period commencing on December 31, 2009 until June 30, 2010 (the
"Forbearance Period") and (c) amend the Credit Agreement as set forth below,
provided that the Borrower agrees to (x) the modifications of the Note as set
forth below, (y) pledge to the Bank readily marketable investment securities
acceptable to the Bank (the "Marketable Securities") as additional collateral
for the Liabilities and (z) pay the Bank a fee in the amount of $12,000.00 (the
"Fee") as consideration for the Bank's review and evaluation of the Request and
for agreeing to the Request.


The Bank reserves its right at any time after the expiration or earlier
termination of the Forbearance Period, or at any time during the Forbearance
Period upon the Borrower’s failure to comply with this agreement or the
occurrence of any additional Events of Default or default under any of the terms
and conditions of the Credit Agreement or other Related Documents, to demand
payment of the Note, and to pursue legal action against the Borrower and
exercise its remedies under the Related Documents. The Borrower represents and
warrants that the Borrower continues to actively and diligently work on a
repayment plan and proposal with respect to the Liabilities evidenced by the
Note and will keep the Bank informed on its progress regarding refinancing the
Liabilities with other lenders.


1

--------------------------------------------------------------------------------


 
3. MODIFICATION OF NOTE.  From and after the Effective Date, the Note is hereby
modified as follows:


3.1 The term "Stated Maturity Date" is amended and restated to read as follows:
"June 30, 2010".


3.2 The term "Applicable Margin" is amended and restated to read as follows:


"Applicable Margin" means with respect to any CB Floating Rate Advance, 5.00%
per annum and with respect to any LIBOR Rate Advance, 7.00% per annum.


3.3  
The Borrower shall make principal payments on the Note as follows:



A.  
On the date that this agreement is executed by the Borrower, the Borrower shall
make a principal payment in the amount of Two Million Five Hundred Thousand and
00/100 Dollars ($2,500,000.00);

B.  
On March 31, 2010, the Borrower shall make a principal payment in the amount of
One Million Two Hundred Fifty Thousand and 00/100 Dollars ($1,250,000.00); and

C.  
The Borrower shall pay all outstanding principal and accrued and unpaid interest
on June 30, 2010.



4. MODIFICATION OF CREDIT AGREEMENT. From and after the Effective Date, the
Credit Agreement is hereby amended as follows:


4.1 The first sentence of Section 4.11 captioned "Non-Performing Assets Plus
OREO Ratio" is amended and restated to read as follows:


The Borrower shall cause United Western Bank to maintain at all times a
Non-Performing Assets Plus OREO Ratio of not greater than six and one-half
percent (6.50%) commencing December 31, 2009, and at all times thereafter.


4.2 Exhibit A to the Credit Agreement is amended and replaced with the Exhibit A
attached hereto and incorporated in this agreement by reference for all
purposes.


5. RELATED DOCUMENTS AND COLLATERAL. Each of the Related Documents is modified
to provide that it shall be a default or an event of default thereunder if the
Borrower shall fail to comply with any of the covenants of the Borrower herein
or if any representation or warranty by the Borrower herein is materially
incomplete, incorrect, or misleading as of the date hereof, except as otherwise
provided herein.  The Related Documents are ratified and reaffirmed by the
Borrower and shall remain in full force and effect as they may be modified by
this agreement. Each reference in the Related Documents to any of the Related
Documents shall be a reference to such document as modified by this
agreement.  All property described as security in the Related Documents shall
remain as security for the Note, as modified by this agreement, and the
Liabilities under the other Related Documents.


6. BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
that (a) upon the effectiveness of this agreement, except as provided herein,
the representations and warranties contained in the Related Documents are true
and correct in all material respects as of the date of this agreement, (b) no
condition, event, act or omission which could constitute a default or an event
of default under the Related Documents, as modified by this agreement, exists
except as related to the execution of the Memoranda of Understanding, (c) no
other condition, event, act or omission has occurred and is continuing that with
the giving of notice, or the passage of time or both, would constitute a default
or an event of default under the Related Documents, as modified by this
agreement, and (d) it has informed the Office of Thrift Supervision ("OTS") of
its intention to make the above described payments on the Note and that the
Borrower has not received any objection by the OTS to such payments.


7. BORROWER COVENANTS. The Borrower covenants with the Bank: (a) the Borrower
shall execute, deliver, and provide to the Bank such additional agreements,
documents, and instruments as reasonably required by the Bank to effectuate the
intent of this agreement, (b) the Borrower fully, finally, and forever releases
and discharges the Bank, its successors, and assigns and their respective
directors, officers, employees, agents, and representatives (each a "Bank
Party") from any and all causes of action, claims, debts, demands, and
liabilities, of whatever kind or nature, in law or equity, of the Borrower,
whether now known or unknown to the Borrower, (i) in respect of the loan
evidenced by the Note and the Related Documents, or of the actions or omissions
of any Bank Party in any manner related to the loan evidenced by the Note or the
Related Documents and (ii) arising from events occurring prior to the date of
this agreement, (c) to the extent not prohibited by applicable law, the Borrower
shall pay to the Bank all the internal and external costs and expenses incurred
(or charged by internal allocation) by the Bank in connection with this
agreement (including, without limitation, inside and outside attorneys,
appraisal, appraisal review, processing, title, filing, and recording costs,
expenses, and fees).


8.  ACKNOWLEDGEMENTS OF BORROWER. The Borrower acknowledges that as of the date
of this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the Credit Agreement or the
Note, as each is modified by this agreement, or any other Related Document on or
prior to the date of this agreement. The Borrower
 
 
2

--------------------------------------------------------------------------------


 
acknowledges and agrees that this agreement is limited to the terms outlined
above, and shall not be construed as an agreement to change any other terms or
provisions of the Credit Agreement or the Note. This agreement shall not
establish a course of dealing or be construed as evidence of any willingness on
the Bank's part to grant other or future agreements, should any be requested.


9. EXECUTION AND DELIVERY. This agreement shall become effective only after: (a)
it is fully executed by the Borrower and the Bank, (b) the Bank shall have
received in form and substance satisfactory to the Bank: (i) a duly executed
continuing pledge agreement to evidence a first priority continuing security
interest in favor of the Bank in the Marketable Securities and proceeds thereof
and (ii) a duly executed control agreement from each securities intermediary or
other custodian of the Marketable Securities, (c) the Borrower shall have made a
principal payment on the Note in the amount of Two Million Five Hundred Thousand
and 00/100 Dollars ($2,500,000.00) and (d) the Borrower shall have paid the Fee
to the Bank.


10. INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.
The Credit Agreement and the Note, as each is modified by this agreement, and
the other Related Documents contain the complete understanding and agreement of
the Borrower and the Bank in respect of the Credit Facilities and supersede all
prior understandings, and negotiations. No provision of the Credit Agreement or
the Note, as each is modified by this agreement, or the other Related Documents
may be changed, discharged, supplemented, terminated, or waived except in a
writing signed by the party against whom it is being enforced.


11. COUNTERPART EXECUTION. This agreement may be executed in multiple
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts, taken together, shall constitute one and the same
agreement.


12. NOT A NOVATION. This agreement is a modification only and not a novation. In
addition to all amounts hereafter due under the Note, as modified by this
agreement, and the other Related Documents, all accrued interest evidenced by
the Note being modified by this agreement and all accrued amounts due and
payable under the Related Documents shall continue to be due and payable until
paid. Except for the modification(s) set forth in this agreement, the Credit
Agreement, the Note, the other Related Documents and all the terms and
conditions thereof, shall be and remain in full force and effect with the
changes herein deemed to be incorporated therein. This agreement is to be
considered attached to each of the Credit Agreement and the Note and made a part
thereof. This agreement shall not release or affect the liability of any
guarantor, surety or endorser of the Liabilities or release any owner of
collateral securing the Liabilities. The validity, priority and enforceability
of the Credit Agreement and the Note shall not be impaired hereby. References to
the Related Documents and to other agreements shall not affect or impair the
absolute and unconditional obligation of the Borrower to pay the principal and
interest on the Note when due. The Bank reserves all rights against all parties
to the Credit Agreement, the Note and the other Related Documents.





 
Date Signed:
  January 15, 2010  
BORROWER: UNITED WESTERN BANCORP, INC.
               
By:
  /s/ William D. Snider             William D. Snider   
  Vice Chairman and
Chief Financial Officer
         
Printed Name
Title
 



BANK’S ACCEPTANCE


The foregoing agreement is hereby agreed to and acknowledged.




Date Signed:
  01/15/2010  
BANK: JPMORGAN CHASE BANK, N.A.
             
By:
  /s/ Milena Kolev           Milena Kolev   Vice President        
Printed Name
Title



 
 
3
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 